DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 1 in the Amendment filed June 24, 2022 have been received and considered by Examiner. The subject matter of claims 4 and 5 has been moved into claim 1.
		
WITHDRAWN REJECTIONS
All art rejections of claims 1-4, 6, 7 and 14 have been withdrawn due to Applicant’s incorporation of the subject matter of claims 4 and 5 into claim 1 in the Amendment filed June 24, 2022.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2018/0230319) in view of Hsu et al. (US 2012/0148785).

In regard to claim 1, Matsui et al. teach a gas barrier laminate (see, for example, paragraphs 0002 and 0004) having all structural and compositional limitations recited in lines 1-9: see paragraphs 0363-0366 and Tables 1 and 2 on pages 19 and 20 (Example 1)- the substrate is a resin substrate because it is a polyester substrate (see paragraph 0363), coating (b-1), which is layer 3 of the Figures, corresponds to the claimed “first coating layer containing a carboxylic acid polymer” (paragraphs 0364; layer 3 in Fig. 1, 2 and 3) and coating (a-3), which is layer 4 of the Figures, corresponds to the claimed “second coating layer containing a polyvalent metal compound and a resin” (paragraph 0365 and 0341; zinc oxide is the polyvalent metal compound [paragraph 0341 and Table 1; layer 4 in Fig. 1, 2 and 3, also note identification of layer 1 and layers 3 and 4 in paragraphs 0119-0121, the combination of layers 3 and 4 is gas barrier layer 2 )]). The thickness of coating (b-1) of Example 1 is 0.3 microns (paragraph 0364), and the thickness of coating (a-3) of Example 1 is 0.45 microns (paragraph 0365), which translates to a thickness ratio of (thickness of coating (a-3): thickness of coating (b-1) ) of 1.5, which falls within the claimed range of 1.0-4.0. Matsui et al. teach that the laminate further comprises an inorganic vapor deposition layer (layer 6, Fig. 3) that contains an inorganic oxide that is located between the resin substrate and the first coating layer (see, for example, paragraphs 0257-0262, 0284 and 0320). Examiner notes that, while Example 1 is not specifically taught as including inorganic vapor deposition layer 6, embodiments where the laminate includes all of the claimed layers and inorganic vapor deposition layer 6 between the substrate and the first coating layer (such as those having layers that correspond to the layers of Example 1 but without the anchor coat layer 5 of Fig. 1 and the inorganic vapor deposition layer 6 in the place of anchor coat layer 5: compare Fig. 1 and Fig. 3) clearly are contemplated within the teachings of Matsui et al. (see Fig. 3 and paragraphs 0257-0262, 0284 and 0320).

Matsui et al. do not explicitly teach that there is a primer layer between the polymeric base material layer 1 and the inorganic vapor deposition (metal oxide) layer 6 of any embodiment of Matsui et al., including in the embodiment shown in Fig. 3 (Fig. 3 does not show a primer or anchor coat layer).

		Hsu et al., however, disclose a gas-barrier film for food packaging (see, for example, paragraphs 0009 and 0024) having a polymeric substrate and a gas barrier layer of metal or metal oxide (see, for example, abstract and paragraph 0006), where a primer layer bonds the polymeric substrate to the gas barrier layer of metal or metal oxide (paragraphs 0007, 0019 and claim 4), and where the primer layer improves adhesion to the metal or metal oxide layer and gas barrier effect of the film (paragraph 0019). Hsu et al. disclose that urethane acrylate, epoxy acrylate, silicone acrylate or a mixture thereof are suitable materials for the composition of the primer layer. The urethane acrylate of Hsu et al. is a urethane compound.
Since Hsu et al. establish that it was known to one of ordinary skill in the art at the time of the filing of the application to have bonded a polymeric substrate to a gas barrier layer of metal or metal oxide in food packaging barrier films via a primer layer in order to improve adhesion to the metal or metal oxide layer and to improve the gas barrier effect of the film (paragraph 0019), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have bonded polymeric base material layer 1 of Matsui et al. to inorganic vapor deposition layer 6 of Matsui et al. in the embodiment shown in Fig. 3 of Matsui et al. via a primer layer in order to improve adhesion of the polymeric base material layer 1 to the metal oxide layer (inorganic vapor deposition layer 6) and to improve the gas barrier effect of the film as taught by Hsu et al., and alternatively and/or additionally because it was known to one of ordinary skill in the art at the time of the filing of the application to have bonded a polymeric base material layer to inorganic vapor deposition layers such as metal oxide layers via a primer layer in gas barrier food packaging, as taught by Hsu et al.

While this is not necessary for a complete rejection of claim 1, Examiner additionally notes that, Matsui et al. teach polyurethane as a primer material since Matsui et al. teach polyurethane as a suitable material for anchor coat layer 5 which is only explicitly taught as being located (a) between polymeric base material layer 1 and layer 3 of double barrier layer 2 (paragraphs 0230 and 0311) and (b) between inorganic vapor deposition layer 6 (a metal oxide) and layer 3 of double barrier layer 2 (paragraph 0320) (anchor coat layer 5 is not explicitly taught by Matsui et al. as being between inorganic vapor deposition layer 6 and polymeric base material layer 1). Anchor coat layer 5 is a primer layer because it improves the bond between the layers which it is in between (paragraphs 0230, 0311 and 0320). Matsui et al. teach that a suitable material for the anchor coat layer 5 (primer layer) is polyurethane (see, for example, paragraphs 0231-0233 and 0246). Since Matsui et al. teach that a polyurethane is suitable for bonding inorganic vapor deposition layer 6 (a metal oxide) to another polymeric layer (layer 3 of double barrier layer 2), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polyurethane or otherwise a urethane compound such as the urethane compound taught by Hsu et al. as a primer layer (anchor coat layer) that bonds the inorganic vapor deposition layer 6 (a metal oxide) to another polymeric layer such as polymeric base material layer 1 of Matsui et al., given the teachings of Matsui et al. and Hsu et al. identified above.

In regard to condition (1) of claim 1 as applied to the laminate having inorganic vapor deposition layer 6 taught by Matsui et al. and the primer layer taught by Hsu et al., the haze of the gas barrier laminate of Example 1 of Matsui et al. is 3.5%, which means that the haze of the coating (a-3) / layer 4 of the Figures of Matsui et al. is at most 3.5%, which is a value that is less than the claimed maximum of 8%. The haze of the coating (a-3) / layer 4 of the laminate (which corresponds to the claimed second coating layer) taught by Matsui et al. and Hsu et al. as discussed above in regard to claim 1 is therefore is at most 3.5%, which is a value that is less than the claimed maximum of 8%.

In regard to conditions (2) and (3) of claim 1 as applied to the laminate having inorganic vapor deposition layer 6 taught by Matsui et al. and the primer layer taught by Hsu et al., since Matsui et al. and Hsu et al. teach a multilayer film having all structural and compositional limitations, one of ordinary skill in the art would have expected the inherent physical characteristics of the multilayer film taught by Matsui et al. and Hsu et al. (and of the second coating layer in the multilayer film taught by Matsui et al. and Hsu et al.), such as each of conditions (2) and (3) recited in claim 1, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 2, the thickness of coating (a-3) of Matsui et al., which is layer 4 of the Figures, of Example 1 is 0.45 microns (paragraph 0365 of Matsui et al.), which falls within the claimed range of 0.10 to 0.50 microns, so the laminate taught by Matsui et al. and Hsu et al. as discussed above in regard to claim 1 meets the limitations of claim 2.

In regard to claim 3, the polyvalent metal compound of Matsui et al. is zinc oxide, and the content of the zinc oxide in the second coating layer is 70% (Example 1 in Table 1 on page 19 of Matsui et al.), so the laminate taught by Matsui et al. and Hsu et al. as discussed above in regard to claim 1 meets the limitations of claim 3.

In regard to claim 6, Matsui et al. teach that the first coating layer (layer 3) is in direct contact with the second coating layer (layer 4) (Fig. 1), so the laminate taught by Matsui et al. and Hsu et al. as discussed above in regard to claim 1 meets the limitations of claim 6. 

In regard to claim 7, Matsui et al. teach that the gas barrier laminate is for use as a packaging material to be subjected to retort treatment and boiling treatment (see, for example, paragraph 0113), so the laminate taught by Matsui et al. and Hsu et al. as discussed above in regard to claim 1 meets the limitations of claim 7.

In regard to claim 14, Matsui et al. teach that the gas barrier laminate is suitable for use as a packaging material (see, for example, abstract and paragraph 00220), and Hsu et al. teach that the laminate of Hsu et al. is suitable for use as a packaging material (see, for example, paragraphs 0009 and 0024), so the laminate taught by Matsui et al. and Hsu et al. as discussed above in regard to claim 1 meets the limitations of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788